ICJ_026_Antarctica_GBR_ARG_1956-03-16_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANTARCTICA CASE
(UNITED KINGDOM v. ARGENTINA)

ORDER OF MARCH 16th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’ANTARCTIQUE
(ROYAUME-UNI c. ARGENTINE)

ORDONNANCE DU 16 MARS 1956
This Order should be cited as follows:

“Antarctica case (United Kingdom v. Argentina),
Order of March r6th, 1956: I.C.J. Reports 1956, p. 12.”

La présente ordonnance doit étre citée comme suit :

« Affaire de l'Antarctique (Royaume-Uni c. Argentine),
Ordonnance du 16 mars 1956: C.I. J. Recueil 1956, p. 12.»

 

Sales number 1 4 6
N° de vente:

 

 

 
TZ

INTERNATIONAL COURT OF JUSTICE

1956
March 16th
General List:

No. 26 YEAR 1956

March 16th, 1956

ANTARCTICA CASE
(UNITED KINGDOM v. ARGENTINA)

ORDER

Present : President HACKWORTH ; Vice-President BADAWI; Judges
BASDEVANT, WINIARSKI, KLAESTAD, READ, Hsu Mo,
ARMAND-UGON, KoJEvniKov, Sir Muhammad ZAFRULLA
Kuan, Sir Hersch LAUTERPACHT, MORENO QUINTANA,
Corvova ; Registrar LOPEZ OLIVAN.

The International Court of Justice,
composed as above,
after deliberation,

having regard to Articles 36 and 48 of the Statute of the Court,

Makes the following Order :

Whereas, on May 4th, 1955, there was filed in the Registry
an Application by the Government of the United Kingdom of
Great Britain and Northern Ireland instituting proceedings before
the Court against the Republic of Argentina concerning a dispute
relating to the sovereignty over certain islands and lands in the
Antarctic which lie between longitudes 25° and 74° West and to
the southwards of latitude 60° South ;

4
13 ANTARCTICA (U.K./ARGENTINA) (ORDER OF 16 III 56)

Whereas the Application was duly communicated by the Registry
on May 6th, 1955, to the Minister for Foreign Affairs and Public
Worship of the Argentine Republic ;

Whereas the Application was also duly communicated by the
Registry to the Members of the United Nations through the
Secretary-General of the United Nations, and to the other States
entitled to appear before the Court ;

Whereas the Application contains the following :

The United Kingdom Government ... declares that it hereby
submits to the jurisdiction of the Court for the purposes of the case
referred to the Court in the present Application... The Argentine
Government has not, so far as the United Kingdom Government
is aware, yet filed anv declaration accepting the Court’s jurisdiction,
either generally under Article 36 (2) of the Statute or specially in
the present case. The Argentine Government, which has frequently
expressed its adherence to the principle of judicial settlement of
international disputes, is, however, legally qualified to submit to
the jurisdiction of the Court in this case. Consequently, upon
notification of the present Application to the Republic of Argentina
by the Registrar in accordance with the Rules of Court, the Argen-
tine Government, under the settled jurisprudence of the Court,
can take the necessarv steps to that end, and thereby cause the
Court’s jurisdiction in the case to be constituted in respect of both
Parties.

43. The United Kingdom Government founds the jurisdiction
of the Court on the foregoing considerations and on Article 36 (1)
of the Court’s Statute :...

Whereas, in a communication from the Minister for Foreign
Affairs and Public Worship of Argentina to the Registrar, set
out in a Ictter to the Registrar of August Ist, 1955, from the Ambas-
sador of Argentina to the Netherlands, it is stated :

“\.. the Argentine Government has several times had occasion tu
indicate in notes addressed to Her Britannic Majesty’s Embassv
in Buenos Aires that it cannot consent to the question of sovereignty
over the Antarctic territories of Argentina which it is sought to
raisc being referred for decision to any international Court of
Justice or Arbitration Tribunal. By this present note, my Govern-
ment reaffirms its refusal in the most express way with regard to
the jurisdiction of this Court and with regard to any possibility that
it should be scised as such to deal with this case.”’

Whereas a copy of the above-mentioned letter was communicated
by the Registrar to the Agent for the Government of the United
Kingdom by a letter dated August 3rd, 1955 ;

Whereas, in a letter dated August 31st, 1955, addressed to the
Registrar, the Agent for the Government of the United Kingdom
stated that it regarded the letter of August rst, 1955, from the

5
14 ANTARCTICA (U.K./ARGENTINA) (ORDER OF 16 III 56)

Argentine Ambassador to the Netherlands as amounting to a
rejection of the jurisdiction of the International Court of Justice
for the purposes of the present case ;

Whereas, in these circumstances, the Court finds that it has
not before it any acceptance by the Government of Argentina
of the jurisdiction of the Court to deal with the dispute which
is the subject of the Application submitted to it by the United
Kingdom Government and that therefore it can take no further
steps upon this Application ;

THE CoURT
orders that the case shall be removed from the Hst.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this sixteenth day of March, one
thousand nine hundred and fifty-six, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the United Kingdom of Great Britain and
Northern Ireland and to the Government of the Republic of Argen-
tina, respectively.

(Signed) GREEN H. HACKWORTH,
President.

(Signed) J. LOPEZ OLIVAN,

Registrar.
